CATES, Judge.
Petition to mandamus the circuit court to force its taking up coram nobis.
The petition fails to show that the original conviction was one which could have been appealed to this court. ■
*182Since our mandamus jurisdiction is not general, the petitioner must expressly plead jurisdictional facts of which an allegation of the details (including place and date) of the original judgment is a sine qua non. See Ex parte Goodman post p. 183, 1 Div. 150, Ms.), 185 So.2d 146 this day decided.
Denied.